As filed with the Securities and Exchange Commission on January 6, 2012 1933 Act Registration File No. 333-177000 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-14 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [ ] Pre-Effective Amendment No. [X] Post-Effective Amendment No. 1 (Check appropriate box or boxes.) FIRST INVESTORS LIFE SERIES FUNDS (Exact Name of Registrant as Specified in Charter) 110 Wall Street New York, New York 10005 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 858-8000 Mary Carty, Esq. First Investors Life Series Funds 110 Wall Street New York, New York 10005 (Name and Address of Agent for Service) Copy to: Francine J. Rosenberger, Esq. K&L Gates LLP 1treet, NW Washington, D.C. 20006-1601 It is proposed that this filing will become effective immediately upon filing pursuant to Rule 485(b). FIRST INVESTORS LIFE SERIES FUNDS CONTENTS OF REGISTRATION STATEMENT This registration document is comprised of the following: Cover Sheet Contents of Registration Statement Part A – Information Statement and Prospectus* Part B – Statement of Additional Information* Part C – Other Information Signature Page Exhibit Index Exhibits *Previously filed in the Registrant’s Registration Statement on Form N-14, SEC File No. 333-177000, on September 26, 2011 and subsequently filed in definitive form pursuant to Rule 497 on November 2, 2011. The sole purpose of this post-effective amendment is to include in the Registration Statement Exhibit 12 - Opinion and consent of counsel on tax matters for the reorganization of Life Series Blue Chip Fund, a series of First Investors Life Series Funds, into Life Series Growth & Income Fund, also a series of First Investors Life Series Funds. PART C. OTHER INFORMATION Item 15. Indemnification Article IX of the Trust Instrument of the Registrant provides as follows: Section 1. LIMITATION OF LIABILITY. All persons contracting with or having any claim against the Trust or a particular Series shall look only to the assets of the Trust or Assets belonging to such Series, respectively, for payment under such contract or claim; and neither the Trustees nor any of the Trust’s officers or employees, whether past, present or future, shall be personally liable therefor. Every written instrument or obligation on behalf of the Trust or any Series shall contain a statement to the foregoing effect, but the absence of such statement shall not operate to make any Trustee or officer of the Trust liable thereunder. Provided they have exercised reasonable care and have acted under the reasonable belief that their actions are in the best interest of the Trust, the Trustees and officers of the Trust shall not be responsible or liable for any act or omission or for neglect or wrongdoing of them or any officer, agent, employee, investment adviser, principal underwriter or independent contractor of the Trust, but nothing contained in this Trust Instrument or in the Delaware Act shall protect any Trustee or officer of the Trust against liability to the Trust or to Shareholders to which he would otherwise be subject by reason of willful misfeasance, bad faith, gross negligence or reckless disregard of the duties involved in the conduct of his office. Section 2. INDEMNIFICATION. (a) Subject to the exceptions and limitations contained in subsection (b) below: (i) every person who is, or has been, a Trustee or an officer or employee of the Trust (“Covered Person”) shall be indemnified by the Trust or the appropriate Series to the fullest extent permitted by law against liability and against all expenses reasonably incurred or paid by him in connection with any claim, action, suit or proceeding in which he becomes involved as a party or otherwise by virtue of his being or having been a Covered Person and against amounts paid or incurred by him in the settlement thereof. (ii) as used herein, the words “claim,” “action,” “suit” or “proceeding” shall apply to all claims, actions, suits or proceedings (civil, criminal or other, including appeals), actual or threatened, and the words “liability” and “expenses” shall include, without limitation, attorneys fees, costs, judgments, amounts paid in settlement, fines, penalties and other liabilities. (b) No indemnification shall be provided hereunder to a Covered Person: (i) who shall have been adjudicated by a court or body before which the proceeding was brought (A) to be liable to the Trust or its Shareholders by reason of willful misfeasance, bad faith, gross negligence or reckless disregard of the duties involved in the conduct of his office or (B) not to have acted in good faith in the reasonable belief that his action was in the best interest of the Trust; or (ii) in the event of a settlement, if there has been a determination that such Covered Person engaged in willful misfeasance, bad faith, gross negligence or reckless disregard of the duties involved in the conduct of his office: (A) by the court or other body approving the settlement; (B) by at least a majority of those Trustees who are neither Interested Persons of the Trust nor are parties to the matter based upon a review of readily available facts (as opposed to a full trial-type inquiry); or (C) by written opinion of independent legal counsel based upon a review of readily available facts (as opposed to a full trial-type inquiry). (c) The rights of indemnification herein provided may be insured against by policies maintained by the Trust, shall be severable, shall not be exclusive of or affect any other rights to which any Covered Person may now or hereafter be entitled and shall inure to the benefit of the heirs, executors and administrators of a Covered Person. (d) To the maximum extent permitted by applicable law, expenses in connection with the preparation and presentation of a defense to any claim, action, suit or proceeding of the character described in subsection (a) of this Section shall be paid by the Trust or applicable Series from time to time prior to final disposition thereof upon receipt of an undertaking by or on behalf of such Covered Person that such amount will be paid over by him to the Trust or applicable Series if it is ultimately determined that he is not entitled to indemnification under this Section; provided, however, that either (i) such Covered Person shall have provided appropriate security for such undertaking, (ii) the Trust is insured against losses arising out of any such advance payments or (iii) either a majority of the Trustees who are neither Interested Persons of the Trust nor parties to the matter, or independent legal counsel in a written opinion, shall have determined, based upon a review of readily available facts (as opposed to a full trial-type inquiry) that there is reason to believe that such Covered Person will not be disqualified from indemnification under this Section. (e) Any repeal or modification of this Article IX by the Shareholders, or adoption or modification of any other provision of this Trust Instrument or the By-laws inconsistent with this Article, shall be prospective only, to the extent that such, repeal or modification would, if applied retrospectively, adversely affect any limitation on the liability of any Covered Person or indemnification available to any Covered Person with respect to any act or omission which occurred prior to such repeal, modification or adoption. Section 3. INDEMNIFICATION OF SHAREHOLDERS. If any Shareholder or former Shareholder of any Series is held personally liable solely by reason of his being or having been a Shareholder and not because of his acts or omissions or for some other reason, the Shareholder or former Shareholder (or his heirs, executors, administrators or other legal representatives or, in the case of any entity, its general successor) shall be entitled out of the Assets belonging to the applicable Series to be held harmless from and indemnified against all loss and expense arising from such liability. The Trust, on behalf of the affected Series, shall, upon request by such Shareholder or former Shareholder, assume the defense of any claim made against him for any act or obligation of the Series and satisfy any judgment thereon from the Assets belonging to the Series. Article IX, Section 3 of the By-laws of the Registrant provides as follows: Section 3. Advance Payment of Indemnifiable Expenses. Expenses incurred by an agent in connection with the preparation and presentation of a defense to any proceeding may be paid by the Trust from time to time prior to final disposition thereof upon receipt of an undertaking by, or on behalf of, such agent that such amount will be paid over by him or her to the Trust if it is ultimately determined that he or she is not entitled to indemnification; provided, however, that (a) such agent shall have provided appropriate security for such undertaking, (b) the Trust is insured against losses arising out of any such advance payments, or (c) either a majority of the Trustees who are neither Interested Persons of the Trust nor parties to the proceeding, or independent legal counsel in a written opinion, shall have determined, based upon a review of the readily available facts (as opposed to a trial-type inquiry or full investigation), that there is reason to believe that such agent will be found entitled to indemnification. Number 7 of the Registrant's Investment Advisory Agreement provides as follows: 7. Limitation of Liability of the Manager. The Manager shall not be liable for any error of judgment or mistake of law or for any loss suffered by each Trust or any Series in connection with the matters to which this Agreement relate except a loss resulting from the willful misfeasance, bad faith or gross negligence on its part in the performance of its duties or from reckless disregard by it of its obligations and duties under this Agreement. Any person, even though also an officer, partner, employee, or agent of the Manager, who may be or become an officer, Board member, employee or agent of each Trust shall be deemed, when rendering services to each Trust or acting in any business of each Trust, to be rendering such services to or acting solely for each Trust and not as an officer, partner, employee, or agent or one under the control or direction of the Manager even though paid by it. Number 5 of the Registrant’s Subadvisory Agreements provide as follows: 5. Liability of the Subadviser. The Subadviser agrees to perform faithfully the services required to be rendered to each Trust and each Series under this Agreement, but nothing herein contained shall make the Subadviser or any of its officers, partners or employees liable for any loss sustained by a Trust or its officers, Trustees or shareholders or any other person on account of the services which the Subadviser may render or fail to render under this Agreement; provided, however, that nothing herein shall protect the Subadviser against liability to a Trust, or to any of the Series' shareholders, to which the Subadviser would otherwise be subject, by reason of its willful misfeasance, bad faith or gross negligence in the performance of its duties, or by reason of its reckless disregard of its obligations and duties under this Agreement. Nothing in this Agreement shall protect the Subadviser from any liabilities that it may have under the 1933 Act or the 1940 Act. The general effect of this Indemnification will be to indemnify the officers, trustees, employees and agents of the Registrant from costs and expenses arising from any action, suit or proceeding to which they may be made a party by reason of their being or having been a trustee, officer, employee or agent of the Registrant, except where such action is determined to have arisen out of the willful misfeasance, bad faith, gross negligence or reckless disregard of the duties involved in the conduct of the trustee’s, officer's, employee’s or agent’s office. Insofar as indemnification for liability arising under the Securities Act of 1933 may be permitted to trustees, officers and controlling persons of the Registrant pursuant to the foregoing or otherwise, the Registrant has been advised that in the opinion of the Securities and Exchange Commission such indemnification is against public policy as expressed in the Act and is, therefore, unenforceable. In the event that a claim for indemnification against such liabilities (other than the payment by the Registrant of expenses incurred or paid by a trustee, officer or controlling person of the Registrant in the successful defense of any action, suit or proceeding) is asserted by such trustee, officer or controlling person in connection with the securities being registered, the Registrant will, unless in the opinion of its counsel the matter has been settled by controlling precedent, submit to a court of appropriate jurisdiction the question whether such indemnification by it is against public policy as expressed in the Act and will be governed by the final adjudication of such issue. The trustees and officers of the Registrant are insured against certain liabilities arising out of their conduct in such capacities. The policy is subject to certain terms and conditions and to the specified coverage limit set forth in the policy. Item 16. Exhibits (a) Certificate of Trust3 (b) Trust Instrument3 By-laws3 Voting trust agreement affecting more than 5% of any class of equity securities of the Registrant – none Plan of Reorganization and Termination7 Shareholders rights are contained in Articles IV, V, VI, IX and X of the Registrant’s Trust Instrument and Articles V, VI, VII and VIII of the Registrant’s By-laws (a) Investment Advisory Agreement between Registrant and First Investors Management Company, Inc. (“FIMCO”)6 (b) Subadvisory Agreement among FIMCO, Registrant and Paradigm Capital Management, Inc. (“Paradigm”)6 (c) Subadvisory Agreement among FIMCO, Registrant and Vontobel Asset Management, Inc. (“Vontobel”)6 (d) Subadvisory Agreement among FIMCO, Registrant and Smith Asset Management Group, L.P. (“Smith”)6 (e) Subadvisory Agreement among FIMCO, Registrant and Muzinich & Co., Inc. (“Muzinich”)6 Underwriting Agreement - none Bonus, profit sharing or pension plans – none (a) Custody Agreement between the Registrant’s predecessor funds (except International Fund) and The Bank of New York (“BNY”)3 (b) Foreign Custody Manager Agreement between the Registrant’s predecessor funds and BNY2 (c) Addendum to Custody Agreement and Foreign Custody Manager Agreements with BNY3 (d) Custodian Agreement between International Fund (formerly International Securities Fund) and Brown Brothers Harriman & Co. (“BBH”)1 (e) Amendment to Custodian Agreement between International Fund and BBH and 17f-5 Delegation Schedule2 (f) Addendum to Custodian Agreement and 17f-5 Delegation Schedule with BBH3 (g) Assumption of Custodian Terms adding Blue Chip Fund, Discovery Fund, Growth & Income Fund, Select Growth Fund and Value Fund to Custodian Agreement with BBH and Global Custody Fee Proposal4 (h) Exhibit A to Custody Agreement between the Registrant’s predecessor funds (except International Fund) and BNY5 (a) Multiple Class Plan pursuant to Rule 18f-3 - none (b) Distribution Plan - none Opinion of Counsel as to the Legality of Shares Being Registered7 Opinion of Counsel on tax matters – filed herewith Transfer Agent Agreement between Registrant and Administrative Data Management Corp.3 Consent of Independent Registered Public Accounting Firm7 Financial statements omitted pursuant to Item 14(a)(1) – none Powers of Attorney7 Other Exhibits (a) Form of Voting Instruction Card7 (b) Part I and Part II of the Statement of Additional Information dated January 31, 20117 (c) Annual Report to Shareholders for the period ended December 31, 20107 (d) Semi-Annual Report to Shareholders for the period ended June 30, 20117 1 Incorporated by reference to the corresponding exhibit of Post-Effective Amendment No. 18 to Registrant’s Registration Statement (File No. 002-98409), filed on February 14, 1996. 2 Incorporated by reference to the corresponding exhibit of Post-Effective Amendment No. 30 to Registrant’s Registration Statement (File No. 002-98409), filed on April 10, 2002. 3 Incorporated by reference to the corresponding exhibit of Post-Effective Amendment No. 37 to Registrant’s Registration Statement (File No. 002-98409), filed on April 28, 2006. 4 Incorporated by reference to the corresponding exhibit of Post-Effective Amendment No. 43 to Registrant’s Registration Statement (File No. 002-98409), filed on February 18, 2010. 5 Incorporated by reference to the corresponding exhibit of Post-Effective Amendment No. 44 to Registrant’s Registration Statement (File No. 002-98409), filed on April 30, 2010. 6 Incorporated by reference to the corresponding exhibit of Post-Effective Amendment No. 45 to Registrant’s Registration Statement (File No. 002-98409), filed on April 28, 2011. 7 Incorporated by reference to the Registrant’s Registration Statement on Form N-14 (File No. 333-177000), filed on September 26, 2011. Item 17. Undertakings (1) The undersigned Registrant agrees that prior to any public reoffering of the securities registered through the use of a prospectus which is a part of this registration statement by any person or party who is deemed to be an underwriter within the meaning of Rule 145(c) of the Securities Act of 1933, as amended (the “1933 Act”) [17 CFR 230.145c], the reoffering prospectus will contain the information called for by the applicable registration form for reofferings by persons who may be deemed underwriters, in addition to the information called for by the other items of the applicable form. (2) The undersigned Registrant agrees that every prospectus that is filed under paragraph (1) above will be filed as a part of an amendment to the registration statement and will not be used until the amendment is effective, and that, in determining any liability under the 1933 Act, each post-effective amendment shall be deemed to be a new registration statement for the securities offered therein, and the offering of the securities at that time shall be deemed to be the initial bona fide offering of them. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended, the Registrant has duly caused this Post-Effective Amendment No. 1 to the Registration Statement on Form N-14 to be signed below on its behalf by the undersigned, duly authorized, in the City of New York, and the State of New York on the 4th day of January, 2012. FIRST INVESTORS LIFE SERIES FUNDS By: /s/ Christopher H. Pinkerton Christopher H. Pinkerton President and Trustee Pursuant to the requirements of the Securities Act of 1933, as amended, this Post Effective Amendment No. 1 to the Registration Statement on Form N-14 has been signed by the following persons in the capacities and on the dates indicated. /s/ Christopher H. Pinkerton President and Trustee January 4, 2012 Christopher H. Pinkerton /s/ Joseph I. Benedek Treasurer January 4, 2012 Joseph I. Benedek /s/ Charles R. Barton, III Trustee January 4, 2012 Charles R. Barton, III* /s/ Stefan L. Geiringer Trustee January 4, 2012 Stefan L. Geiringer* /s/ Robert M. Grohol Chairman of the Board January 4, 2012 Robert M. Grohol* And Trustee /s/ Arthur M. Scutro, Jr. Trustee January 4, 2012 Arthur M. Scutro, Jr.* /s/ Mark R. Ward Trustee January 4, 2012 Mark R. Ward* * By: /s/ Mary Carty Mary Carty (Attorney-in-Fact) EXHIBIT INDEX Exhibit No. Exhibit EX-99.12 Opinion of Counsel on tax matters
